
	
		II
		110th CONGRESS
		2d Session
		S. 2580
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2008
			Mr. Brown (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to improve the
		  participation in higher education of, and to increase opportunities in
		  employment for, residents of rural areas.
	
	
		1.Short titleThis Act may be cited as the
			 College and University Rural Education
			 Act of 2008 (CURE Act).
		2.Establishment of
			 programThe Higher Education
			 Act of 1965 (20 U.S.C. 1001 et seq.) is amended by adding at the end the
			 following:
			
				VIIIRural
				Development Grants for Rural Colleges and Universities
					801.PurposeThe purposes of this title are—
						(1)to
				increase—
							(A)enrollment and
				graduation rates in and from 2-year and 4-year colleges, and articulation from
				2-year degree programs into 4-year degree programs, with respect to graduates
				of rural secondary schools; and
							(B)degree completion
				for nontraditional students from rural areas; and
							(2)to promote
				economic growth and development in rural America through assistance to
				partnerships, rural institutions of higher education (including rural community
				colleges), and other entities, such as local educational agencies, employers,
				education service agencies, and nonprofit organizations.
						802.DefinitionsIn this title:
						(1)Nontraditional
				studentThe term nontraditional student means an
				individual who—
							(A)delays enrollment
				in an institution of higher education by 3 or more years after completing
				secondary school;
							(B)attends an
				institution of higher education part-time or less than part-time; or
							(C)attends an institution of higher education
				and—
								(i)works full
				time;
								(ii)is
				an independent student;
								(iii)has 1 or more
				dependents other than a spouse;
								(iv)is a single
				parent; or
								(v)does not have a secondary school diploma or
				a general equivalency diploma (GED).
								(2)Rural
				areaThe term rural
				area means an area in which there is located a rural local educational
				agency.
						(3)Regional
				employerThe term regional employer means an
				employer that is a business or other entity employing individuals within a
				rural area.
						(4)Rural
				institution of higher educationThe term rural institution
				of higher education means an institution of higher education (as such
				term is defined in section 101) that primarily serves rural areas.
						(5)Rural local
				educational agencyThe term rural local educational
				agency means a local educational agency that is designated with a
				metrocentric locale code of 41, 42, or 43 as determined by the National Center
				for Education Statistics (hereafter in this paragraph referred to as the
				NCES), in conjunction with the Bureau of the Census, using the
				NCES system for classifying local educational agencies.
						803.Ensuring
				college access for rural secondary school graduates
						(a)Definition of
				eligible partnershipIn this section the term eligible
				partnership means a partnership formed between or among—
							(1)1 or more rural
				institutions of higher education; and
							(2)any of the
				following entities:
								(A)One or more rural
				local educational agencies.
								(B)One or more rural
				education service agencies.
								(C)One or more
				regional employers.
								(D)One or more
				nonprofit organizations with expertise in rural education.
								(b)Grants
				authorizedThe Secretary is
				authorized to award grants to eligible partnerships to enable the eligible
				partnerships to carry out the authorized activities described in subsection
				(d).
						(c)ApplicationsTo be eligible to receive a grant under
				this section, an eligible partnership shall submit to the Secretary an
				application in such form and containing such information as the Secretary shall
				prescribe.
						(d)Award
				considerationsIn determining
				which applications to approve for a grant under this section, the Secretary
				shall consider—
							(1)the percentage of
				graduates, attendees, or former attendees of secondary schools from rural local
				educational agencies who are enrolled or otherwise affiliated with the rural
				institution of higher education participating in the eligible partnership;
				and
							(2)in the case of employers, the percentage of
				employees of the employer who are graduates of secondary schools served by a
				rural local educational agency.
							(e)Use of Grant
				AmountsGrant funds made
				available under this section shall be used—
							(1)to improve
				enrollment rates at rural institutions of higher education, for graduates and
				former attendees of rural secondary schools, including—
								(A)programs to
				provide information about college costs and financial aid options, assistance
				with college enrollment applications, and assistance with financial aid
				applications;
								(B)programs or
				initiatives that provide such graduates and attendees access and exposure to
				campuses, classes, programs, and facilities of rural institutions of higher
				education, including covering the cost of transportation to and from rural
				institutions of higher education;
								(C)the formation of
				groups or other initiatives that create support groups of such graduates and
				attendees expressing interest in attending rural institutions of higher
				education;
								(D)extra curricular
				activities, such as internships, community service, and other activities for
				such graduates and attendees in advance of attending rural institutions of
				higher education; and
								(E)other initiatives
				that assist such graduates and attendees in applying for admission to and
				developing interest in attending rural institutions of higher education;
				and
								(2)to encourage
				participation of nontraditional students in degree programs at rural
				institutions of higher education, including—
								(A)programs to
				provide information about college costs and financial aid options, assistance
				with college enrollment applications, and assistance with financial aid
				applications for rural institutions of higher education;
								(B)outreach to
				nontraditional students through community initiatives; and
								(C)formation of support
				groups for nontraditional students enrolling in 2-year degree programs and
				articulating from 2-year degree programs to 4-year degree programs.
								804.Economic
				development partnerships
						(a)Eligible
				partnership definedIn this section the term eligible
				partnership means a partnership formed between or among—
							(1)1 or more rural
				institutions of higher education; and
							(2)1 or more
				regional employers.
							(b)Grants
				authorizedThe Secretary is
				authorized to award grants to eligible partnerships to enable the eligible
				partnerships to carry out the authorized activities described in subsection
				(e).
						(c)ApplicationsTo
				be eligible to receive a grant under this section, an eligible partnership
				shall submit to the Secretary an application in such form and containing such
				information as the Secretary shall prescribe.
						(d)Award
				considerationsIn determining which applications to approve for a
				grant under this section, the Secretary shall consider—
							(1)the potential of the regional employer
				participating in the eligible partnership to employ graduates of rural
				institutions of higher education after graduation;
							(2)the potential of
				the regional employer participating in the eligible partnership to spur
				economic development in the region; and
							(3)the relevance of
				the regional employer participating in the eligible partnership to the regional
				economy.
							(e)Use of Grant
				AmountsGrant funds made available under this section shall be
				used—
							(1)to provide
				additional career training to attendees of rural institutions of higher
				education in fields relevant to the regional economy; and
							(2)to encourage
				regional businesses to employ graduates of rural institutions of higher
				education.
							805.Quality of life
				in rural areas
						(a)Grants
				authorizedThe Secretary is
				authorized to award grants to rural institutions of higher education to enable
				the rural institutions of higher education to carry out the authorized
				activities described in subsection (b).
						(b)Use of grant
				amountsGrant funds made available under this section shall be
				used to create or strengthen academic programs to prepare graduates of the
				rural institutions of higher education to enter into high-need occupations in
				the regional and local economies.
						806.Administration
						(a)Grant
				considerationsIn awarding grants under this title to eligible
				partnerships and rural institutions of higher education, the Secretary shall
				consider—
							(1)the percentage of
				graduates of rural secondary schools attending rural institutions of higher
				education in proximity to the eligible partnership or rural institution of
				higher education receiving the grant;
							(2)employment needs
				of regional employers in proximity to the eligible partnership or rural
				institution of higher education receiving the grant; and
							(3)the health of the
				regional economy of the region surrounding the eligible partnership or rural
				institution of higher education receiving the grant.
							(b)Maximum grant
				amountEach grant awarded by
				the Secretary under this title shall be in an amount that is not more than
				$500,000.
						(c)Grant
				durationA grant under this title shall be awarded for one 3-year
				period.
						807.GAO
				Study
						(a)Study
							(1)In
				generalThe Comptroller
				General shall carry out a study, that shall be completed not later than 5 years
				after the date of enactment of the College
				and University Rural Education Act of 2008, to identify the
				challenges and solutions to increasing the availability of and access to 2-year
				and 4-year degree programs and institutions of higher education in rural
				America.
							(2)Matters
				studiedThe study shall
				investigate matters related to—
								(A)the number of
				4-year institutions of higher education and 4-year degree programs in rural
				America in existence on the date of enactment of the
				College and University Rural Education Act of
				2008;
								(B)access to 4-year
				degree programs and institutions of higher education in rural America;
								(C)the cost,
				availability of resources, and challenges associated with the establishment and
				expansion of 4-year degree programs in rural America; and
								(D)the role of rural
				America in contributing to overall bachelor’s degree attainment in the United
				States, as a measure of United States global competitiveness.
								(b)RecommendationsThe
				Comptroller General shall make recommendations to Congress regarding the
				matters studied under subsection (a).
						808.Authorization
				of appropriationsThere are
				authorized to be appropriated—
						(1)for fiscal year
				2009—
							(A)$15,000,000 to
				carry out
				section 803;
							(B)$10,000,000 to
				carry out
				section 804; and
							(C)$5,000,000 to carry
				out section 805; and
							(2)such sums as may
				be necessary for each of the 4 succeeding fiscal years to carry out sections
				803, 804, and
				805.
						.
		
